COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      David Hyman and Renee Matturro v. KD Resources, LLC

Appellate case number:    01-20-00059-CV

Trial court case number: 2012-32430

Trial court:              129th District Court of Harris County

        On May 11, 2021, this Court abated the appeal and remanded to the trial court to file
findings of fact and conclusions of law as requested by the appellants. On June 24, 2021, appellee
filed a motion to reinstate the appeal. On June 30, 2021, a supplemental clerk’s record was filed
containing the trial court’s findings of fact and conclusions of law.
       Accordingly, we GRANT appellee’s motion and reinstate the appeal on the active docket.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ____July 13, 2021___